On Motion for Rehearing.
Our attention is called to an error in the original opinion of the majority. In Pilgrim v. Dukes, 24 Tex. 384, the extension of time seems to have been given after judgment and not before, as stated. The inaccuracy makes no difference in the conclusion reached by the majority. With a full consciousness of the able dissenting opinion by Chief Justice CONNER, and also the able brief and motion for rehearing filed by appellant, the majority are still of the opinion that their conclusions reached on original hearing are correct.
The motion for rehearing is overruled.